Citation Nr: 0333026	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-16 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from September 1938 
to December 1947.  He died in January 2001, and the appellant 
is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

However, in May 2003, the U.S. Court of Appeals for the 
Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 
38 C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion interpreting the Federal Circuit decision in DAV v. 
Secretary, supra.  The General Counsel held, in essence, that 
(1) the DAV decision does not prohibit evidentiary 
development by the Board, and the Secretary may expressly 
delegate such authority to the Board by new regulations; (2) 
the DAV decision does prohibit the Board from rendering a 
final decision based upon newly obtained evidence without the 
appellant's first waiving initial consideration of any such 
evidence by the RO; (3) the DAV decision does not prohibit 
the Board from issuing the duty-to-assist notice required by 
the VCAA in 38 U.S.C.A. § 5103(a), and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; and (4) the Board is not required to identify 
and readjudicate any claims decided by the Board under the 
now invalidated regulations before the DAV decision, although 
VA must review the claim if requested information or evidence 
is submitted within one year after the date of the request.  
VAOPGCPREC 1-2003 (May 21, 2003).

The record also reflects that the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000 
regarding this matter.  It would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time, particularly in view of the Federal 
Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

Moreover, in a decision promulgated in September 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) (2003) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in DAV v. Secretary, 
supra.  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  That analysis would appear to apply 
as well to the 60-day deadline period provided by the RO in 
the present case, as shown in correspondence dated in August 
2002.  Therefore, since this case is being remanded for 
additional development, the RO should take this opportunity 
to address the applicability and effect of that judicial 
precedent.  

The Board also finds that additional evidentiary development 
is warranted.  In a statement submitted by the appellant in 
April 2001, she indicated that, prior to the veteran's death, 
he had received treatment at the VAMC in Las Vegas and the 
Michael O'Callaghan Federal Hospital, and medical records 
from both of these sources are on file.  The appellant also 
indicated that the veteran had been seen at the clinic in 
Pahrump, Nevada, but no further details were given.  The 
Board believes that the appellant should be contacted to 
ascertain what the veteran was treated for, when he was 
treated, and where this facility is located, so that these 
records, should they be pertinent to the claim, may be 
obtained.  

Thus, due process and the duty to assist, as mandated by the 
recent decisions of the Federal Circuit and General Counsel 
precedent opinions, demands that this case be REMANDED to the 
RO for the following action:

1.  The appellant should be contacted and 
requested to identify any additional evidence 
which may be pertinent to the claim.  
Specifically, she should be asked to provide 
additional details, such as the dates of 
treatment, reason for treatment, and specific 
location of that facility, in conjunction with 
the veteran's treatment at a clinic in 
Pahrump, Nevada, as she reported in her April 
2001 statement.  Thereafter, the appellant 
should execute any necessary release form(s), 
and an attempt to obtain any pertinent 
evidence identified by the appellant should be 
made; all actions taken in this regard should 
be documented for the record.  

2.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  Such notice should specifically 
apprise the appellant of the evidence and 
information necessary to substantiate her 
claim, and inform her as to whether she or VA 
bears the burden of producing or obtaining 
that evidence or information, and of the 
appropriate time limitation within which to 
submit any evidence or information.

3.  Thereafter, the RO should readjudicate the 
appellant's claim of entitlement to service 
connection for the cause of the veteran's 
death.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the August 2002 SOC.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


